Case: 18-31243      Document: 00515439714         Page: 1    Date Filed: 06/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-31243                             June 3, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
YUN XIN LIN,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; UNITED STATES BUREAU OF PRISONS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-1293


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Yun Xin Lin, federal prisoner # 78471-053, appeals the dismissal of his
complaint filed under the Federal Torts Claims Act (FTCA) alleging claims of
medical malpractice while housed at the Federal Correctional Institution in
Oakdale, Louisiana (FCI-Oakdale). In his complaint, Lin also alleged that he
was denied medical records under the Freedom of Information Act and
educational resources. The district court granted the Government’s motions to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31243       Document: 00515439714     Page: 2   Date Filed: 06/03/2020


                                    No. 18-31243

dismiss for lack of subject matter jurisdiction and summary judgment. See
FED. R. CIV. P. 12(b)(1); FED. R. CIV. P. 56. Lin timely appealed. See FED. R.
APP. P. 4(a)(1)(B). The Government has filed a motion to dismiss for lack of
jurisdiction.
      Lin’s entire brief is devoted to challenging the denial of his motion for
appointment of counsel, his request to be transferred back to FCI-Oakdale, and
the denial of another inmate’s motion to intervene.           As the Government
correctly notes, a magistrate judge (MJ) denied Lin’s motion for appointment
of counsel and the motion to intervene. See 28 U.S.C. § 636(b)(1). A MJ also
denied Lin’s request to be transferred back to FCI-Oakdale, which
incorporated his denial of access to courts claim. Lin acknowledges that he did
not object or appeal to the district court the MJ’s denial of these motions. Thus,
we lack jurisdiction over his challenge to these rulings. See United States v.
Renfro, 620 F.2d 497, 499-500 (5th Cir. 1980).
         Lin does not challenge the merits of the district court’s decision granting
the Government’s Rule 12(b)(6) motion dismissing his complaint in part for
lack of jurisdiction. He also does not challenge the merits of the district court’s
decision granting the Government’s motion for summary judgment with
respect to his medical malpractice claims. These issues are therefore deemed
abandoned.      See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Accordingly, the judgment of the district court is AFFIRMED in part and
DISMISSED in part for lack of jurisdiction. The Government’s motion to
dismiss is DENIED as moot.




                                          2